Exhibit 10.22

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE, dated as of November 7, 2011 (this “Amendment”),
between RREEF AMERICA REIT II CORP. PPP, a Maryland corporation (“Landlord”),
and AEGERION PHARMACEUTICALS, INC. a Delaware corporation (“Tenant”), for
certain premises located in the building in Riverfront Office Park at 101 Main
Street, Cambridge, Massachusetts (“Building”).

RECITALS:

A. Landlord and Tenant entered into that certain Gross (BY)-INS Office Lease
dated for reference December 22, 2010 (as amended, the “Lease”), for premises
currently consisting of approximately 8,741 rentable square feet (the “Original
Premises”) on the 18th floor of the Building,

B. Landlord and Tenant desire to amend the Lease to provide for the expansion of
the Original Premises.

C. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and, shall govern should a conflict exist with
previous terms and conditions.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Defined Terms. All terms defined in the Lease retain their meaning herein,
unless specified herein to the contrary.

2. Additional Space. Tenant wishes to lease from Landlord, and Landlord wishes
to lease to Tenant, in addition to the Original Premises, for a term co-terminus
with the Term of the Lease for the Original Premises, approximately 3,978
rentable square feet on the 18th floor of the Building, as approximately
depicted on Exhibit A attached hereto and made a part hereof (the “Additional
Space”). Effective January 1, 2012, the Premises subject to the Lease shall
consist of the Original Premises as expanded to include the Additional Space,
and all references in the Lease to the “Premises”, unless otherwise provided for
in this Amendment, shall refer to such expanded space, which shall consist of
approximately 12,719 rentable square feet.

3. Rent Schedule. Until January 1,2012, the Annual Rent and Monthly Installment
of Rent for the Original Premises shall remain as per the Lease. Effective
January 1,2012, Annual Rent and Monthly Installments of Rent for the entire
Premises as expanded shall be payable as follows:

 

Period

   Rentable Square
Footage      Rent
Per Square Foot      Annual Rent      Monthly Installment
of Rent  

from

 

to

           

1/1/2012

 

12/31/2012

     12,719       $ 44.00       $ 559,636.00       $ 46,636.33   

1/1/2013

 

12/31/2013

     12,719       $ 48.00       $ 610,512.00       $ 50,876.00   

1/1/2014

 

12/31/2014

     12,719       $ 50.00       $ 635,950.00       $ 52,995.83   

1/1/2015

 

12/31/2015

     12,719       $ 50.00       $ 635,950.00       $ 52,995.83   

4. Rent Adjustments and Tenant’s Proportionate Share. Article 4 of the Lease
remains in full force and effect. Effective as of January 1,2012, Tenant’s
Proportionate Share shall be 3.8%.

5. Condition of Original Premises and Additional Space.



--------------------------------------------------------------------------------

(a) Provided the Lease is in full force and effect and there is then no Event of
Default under any of the terms and conditions of the Lease, Landlord shall pay
Tenant the sum of the lesser of (a) the actual cost of the work specified below,
or (b) $39,780.00 (the “Allowance”), for the improvements to the Premises
desired by Tenant. The Allowance shall be paid within thirty (30) days after
Landlord’s receipt of all of the following: (i) paid invoices for all work done
by Tenant in the Premises; (ii) final mechanic lien waivers for all work done by
Tenant in the Premises and other evidence reasonably required by Landlord that
the work has been completed, paid for in full and is lien-free; and (iii) if
required, a certificate of occupancy for the Premises, All construction plans
and contractors must be approved by Landlord before work can commence, and all
of the provisions of the Lease (including, without limitation, Article 6,
Alterations, and Article 11, Insurance) shall apply to such construction. If the
work is not completed and the conditions precedent to Landlord’s payment of the
Allowance are not satisfied by December 31, 2012, Landlord shall have no further
obligation to pay the Allowance; provided, however, that Tenant may elect, by
notice to Landlord given prior to December 31, 2012, to apply the amount of any
unused Allowance against Tenant’s rental obligations hereunder. The foregoing
shall not affect Tenant’s continuing right to the TI Allowance under the terms
of the original Lease. In addition, Landlord agrees, at its expense to separate
the Additional Space form the original Premises (e.g, walls, doors, utilities,
HVAC).

(b) Except as set forth in the preceding subparagraph, Tenant acknowledges that
Landlord shall have no obligation to perform any construction or make any
additional improvements or alterations, or to afford any allowance to Tenant for
improvements or alterations, in connection with this Amendment. Tenant accepts
the Original Premises and Additional Space in their “as is” condition, and
acknowledges that all previous obligations of Landlord to perform any
construction or make any improvements or alterations, and/or to afford any
allowance to Tenant for the cost of same have been performed and satisfied in
full.

6. Additional Expansion Right. Provided that there is then no Event of Default
under the terms, covenants and conditions of the Lease, Tenant shall have the
right to lease approximately 8,453 rentable square feet on the 18th floor of the
Building, as approximately depicted on Exhibit B attached hereto and made a part
hereof (the “Second Additional Space”) for occupancy on or before April 1, 2015
(the “Delivery Date”). In the event that Tenant desires to exercise its option,
it shall deliver notice of such exercise to Landlord on or before May 31, 2014,
failing which Landlord may lease the Second Additional Space to any third party
on whatever basis Landlord desires, and Tenant shall have no further rights with
respect to the Second Additional Space. In the event the prior tenant of the
Second Additional Space fails to vacate the Second Additional Space in a timely
manner, the Delivery Date shall be adjusted accordingly. If Tenant exercises
this expansion option, effective as of the Delivery Date, the Second Additional
Space shall automatically be included within the Premises and subject to all the
terms and conditions of the Lease, except as follows:

(a) Tenant’s Proportionate Share shall be recalculated, using the total square
footage of the Premises, as increased by the Second Additional Space.

(b) The Second Additional Space shall be leased on an “as is” basis and Landlord
shall have no obligation to improve the Second Additional Space or grant Tenant
any improvement allowance thereon.

(c) The Monthly Installment of Rent for the Second Additional Space from the
Delivery Date through December 31, 2015 shall be $35,220.83 ($50.00 per RSF).

(d) If requested by Landlord, Tenant shall, prior to the beginning of the term
for the Second Additional Space, execute a written memorandum confirming the
inclusion of the Second Additional Space.

(e) If Tenant exercises this expansion option, and subsequently exercises its
extension option under Article 40 of the Lease, said extension option shall be
available only with respect to the entire Premises as then constituted,
including the Second Additional Space.

 

2



--------------------------------------------------------------------------------

7. Brokers. Landlord and Tenant each (i) represents and warrants to the other
that it has not dealt with any broker or finder in connection with this
Amendment, other than Richard Barry Joyce & Partners, for Tenant, and Cushman &
Wakefield, for Landlord, whose commissions, if any, shall be paid by Landlord
pursuant to separate agreement, and (ii) agrees to defend, indemnify and hold
the other harmless from and against any losses, damages, costs or expenses
(including reasonable attorneys’ fees) incurred by such other party due to a
breach of the foregoing warranty by the indemnifying party.

8. Parking. Effective January 1,2012, the provision for “Parking” as set forth
on the Reference Pages and as amended is deleted and the following provision
shall be substituted in its place: “13 passes at $235.00 per space per month
(see Article 39).” If Tenant exercises its option for the Second Additional
Space, Article 39 shall be further amended to read “22 passes at $235.00 per
space per month.”

9. Tenant’s Authority. Each of the persons executing this Amendment on behalf of
Tenant represents and warrants that Tenant has been and is qualified to do
business in the state in which the Building is located, that the entity has full
right and authority to enter into this Amendment, and that all persons signing
on behalf of the entity were authorized to do so by appropriate actions. Tenant
agrees to deliver to Landlord, simultaneously with the delivery of this Lease, a
corporate resolution, evidencing the due authorization of Tenant to enter into
this Lease. Each of the persons executing this Amendment on behalf of Landlord
represents and warrants that Landlord has been and is qualified to do business
in the state in which the Building is located, that Landlord has full right and
authority to enter into this Amendment, and that all persons signing on behalf
of Landlord were authorized to do so by appropriate actions.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

10. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder. Tenant acknowledges that, as of the date of
the Amendment, Tenant (i) is not in default under the terms of the Lease;
(ii) has no defense, set off or counterclaim to the enforcement by Landlord of
the terms of the Lease; and (iii) is not aware of any action or inaction by
Landlord that would constitute a default by Landlord under the Lease.

11. Limitation of Landlord Liability. Redress for any claims against Landlord
under the Lease and this Amendment shall only be made against Landlord to the
extent of Landlord’s interest in the property to which the Premises are a part,
the rents, issues and proceeds thereof. The obligations of Landlord under the
Lease and this Amendment shall not be personally binding on, nor shall any
resort be had to the private properties of, any of its trustees or board of
directors and officers, as the case may be, the general partners thereof or any
beneficiaries, stockholders, employees or agents of Landlord, or the investment
manager, and in no case shall Landlord be liable to Tenant, or Tenant be liable
to Landlord, hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:     TENANT: RREEF AMERICA REIT II CORP. PPP,
a Maryland corporation     AEGERION PHARMACEUTICALS, INC,
a Delaware corporation By:   /s/ Robert D. Seaman     By:   /s/ Marc D. Beer
Name:   Robert D. Seaman     Name:   Marc D. Beer Title:   Vice President    
Title:   CEO Dated:   November 15, 2011     Dated:   November 15, 2011

 

4



--------------------------------------------------------------------------------

EXHIBIT A—ADDITIONAL SPACE

attached to and made a part of First Amendment to Lease

dated of November 7, 2011 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC. as Tenant

101 Main Street, Cambridge, Massachusetts 02142

 

LOGO [g277451g48o00.jpg]

 

        RDS    Initials



--------------------------------------------------------------------------------

EXHIBIT B—SECOND ADDITIONAL SPACE

attached to and made a part of First Amendment to Lease

dated of November 7, 2011 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC. as Tenant

101 Main Street, Cambridge, Massachusetts 02142

 

LOGO [g277451g56p79.jpg]

 

        RDS    Initials